Name: Commission Regulation (EEC) No 2012/87 of 7 July 1987 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 7. 87 Official Journal of the European Communities No L 189/ 15 COMMISSION REGULATION (EEC) No 2012/87 of 7 July 1987 establishing unit values (or the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 , This Regulation shall enter into force on 10 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1987. For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p. 26 . 0 OJ No L 335, 13 . 12. 1985, p. 9 . No L 189/ 16 Official Journal of the European Communities 9 . 7. 87 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07.01-13 } 07.01-15 | 07.01 A II New potatoes 31,72 1365 249,42 65,83 219,32 4944 24,56 47658 74,16 22,20 1.12 ex 07.01-21 1 ex 07.01-22 J ex 07.01 B I Broccoli 80,14 3448 630,11 166,32 554,09 12490 62,07 120400 187,35 56,10 1.14 07.01-23 07.01 B II White cabbages and red cabbages 41,22 1772 322,69 85,59 285,00 6316 32,06 61054 96,57 29,13 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 12,38 532 96,65 25,69 85,83 1919 9,59 18579 28,95 8,67 1.20 07.01-31 1 07.01-33 j 07.01 D I Cabbage lettuce 51,16 2201 402,26 106,18 353,73 7973 39,62 76863 119,61 35,81 1.22 ex 07.01-36 ex 07.01 D II Endives 40,67 1748 318,40 84,46 281,22 6232 31,63 60243 95,28 28,74 128 07.01-41 1 07.01-43 j 07.01 F I Peas 353,23 15193 2756,74 732^9 2447,99 54757 273,70 529896 825,74 247,29 130 07.01-451 07.01-47 J 07.01 F II Beans (of the species Phaseolus) 74,28 3196 584,06 154,16 513,59 11577 57,53 111600 173,66 52,00 1.32 ex 07.01-49 ex 07.01 F III Broad beans 28,32 1220 221,09 58,81 196,63 4381 21,99 ­ 42649 66,32 19,62 1.40 ex 07.01-54 ex 07.01 G II Carrots 19,60 843 154,15 40,69 135,55 3055 15,18 29455 45,83 13,72 1.50 ex 07.01-59 ex 07.01 G IV Radishes 74,15 3195 578,86 153,99 514,81 11470 57,58 111664 173,65 51,37 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 23,26 1001 182^2 48,28 160,85 3625 18,01 34952 54,39 16,28 1.70 07.01-67 ex 07.01 H Garlic 176,23 7583 1385,57 365,72 1218,39 27464 136,46 264748 411,98 123,37 1.74 ex 07.01-68 ex 07.01 IJ Leeks 30,12 1297 235,77 62,60 208,56 4628 23,41 44668 70,60 21,14 1.80 1.80.1 1.80.2 ex 07.01-71 ex 07.01-71 07.01 K Asparagus :  green  other 499,18 133,44 21480 5739 3924,73 1041,48 1 035,95 276,91 3451,20 924,83 77796 20687 386,60 103,40 749921 200191 1 166,98 311,95 349,48 93,42 1.90 07.01-73 07.01 L Artichokes 135,44 5837 1 057,28 281,25 940,29 20950 105,18 203951 317,17 93,82 1.100 07.01-751 07.01-77 J 07.01 M Tomatoes 49,60 2134 389,98 102,93 342^3 7730 38,41 74517 115,95 34,72 1.110 07.01-81 1 07.01-82 J 07.01 P I Cucumbers 30,41 1308 239,13 63,12 210,27 4740 23,55 45692 71,10 21,29 1.112 07.01-85 07.01 Q II Chantarelles 980,32 41938 7660,46 2022,11 6757,62 146689 760,37 1437668 2279,32 724,02 1.118 07.01-91 07.01 R Fennel 31,34 1350 245,33 65,13 217,02 4816 24,36 46478 73,46 21,99 1.120 07.01-93 07.01 S Sweet peppers 59,33 2553 466,53 123,14 410,24 9247 45,95 89143 138,71 41,54 1.130 07.01-97 07.01 T II Aubergines 56,95 2450 447,81 118,20 393,78 8876 44,11 85566 133,15 39,87 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 61,33 2638 478,65 127,27 425,04 9507 47,52 92006 143,37 42^3 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 41,94 1805 329,78 87,04 289,99 6537 32,48 63014 98,05 29,36 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 74,60 3185 582,47 153,85 512^8 11235 57,94 109532 173,25 55,53 2.10 08.01-31 ex 08.01 B Bananas, fresh 51,43 2213 404,42 106,75 355,63 8016 39,83 77276 120,25 36,01 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 32,50 1398 255,57 67,46 224,73 5065 25,17 48833 75,99 22,75 230 ex 08.01-60 ex 08.01 D Avocados, fresh 81,28 3497 639,08 168,68 561,97 12667 62,95 122113 190,02 56,90 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 141,23 6077 1 110,39 293,09 976,42 22010 109,38 212170 330,16 98,87 2.50 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16 08.02 A I Sweet oranges, fresh :  Sanguines and semi- sanguines 95,60 4112 746,74 198,46 664,05 14837 74,12 143693 223,54 66,52 9 . 7. 87 Official Journal of the European Communities No L 189/17 Code NIMEXE code 1 CCT heading No Description Amount of unit values per 100 kg net J ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis,. Ovalis, Trovita and Hamlins 44,18 1901 347,38 91,69 305,46 6885 34,21 66376 103,29 30,93 2.503 08.02-05 il\\\ \ \ \ \ \ 08.02-09 08.02-15 08.02-19  others 30,80 1325 242,23 63,93 213,00 4801 23,86 46284 72,02 21,56 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 56,27 2421 442,43 116,78 389,05 8769 43,58 84538 131,55 39,39 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 72,47 3117 565,63 150,39 502^8 11235 56,16 108726 169,42 50,73 2.603 08.02.28 08.02 B I  Clementines 54,22 2330 423,14 112,43 375,96 8413 41,99 81451 126,71 38,01 2.60.4 08.02-34 08.02-37 ex 08.02 B II  Tangerines and others 64,05 2756 503,62 132,93 442,86 9982 49,61 96 231 149,74 44,84 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 48,89 2103 384,41 101,46 338,03 7619 37,86 73451 114,30 34,23 2.80 ex 08.02 D Grapefruit, fresh : IIII|| IIIIIII l 2.80.1 ex 08.02-70 II  white 42,12 1812 331,18 87,41 291,22 6564 32,62 63281 98,47 29,49 2.80.2 ex 08.02-70  pink 59,64 2566 468,91 123,77 412,33 9294 46,19 89597 139,42 41,75 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 138,71 5969 1090,58 287,86 959,00 21 617 107,42 208385 324,27 97,11 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 192,83 8297 1516,09 400,18 1 333,17 30052 149,34 289689 450,79 135,00 235 08.05-50 08.05 C Chestnuts 101,92 4360 796,49 210,24 702,62 15251 79,05 149480 236,99 75,27 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 59,47 2559 467,59 123,42 411,18 9268 46,06 89346 139,03 41,63 2.110 08.06-33 il|||| IIIIIlIl\\IlIl I 08.06-35 08.06-37 08.06-38 08.06 B II Pears 73,23 3151 575,81 151,98 506,34 11413 56,72 110024 171,21 51,27 2.120 08.07-10 08.07 A Apricots 84,68 3644 665,79 175,74 585,46 13197 65,58 127216 197,96 59,28 2.130 ex 08.07-32 ex 08.07 B Peaches 71,84 3091 564,82 149,08 496,67 11195 55,63 107923 167,94 50,29 2.140 ex 08.07-32 ex 08.07 B Nectarines 115,72 4979 909,82 240,15 800,04 . 18034 89,62 173844 270,52 81,01 2.150 08.07-51 08.07-55 08.07 C Cherries 115,36 4964 907,00 239,40 797,57 17978 89,34 173307 269,69 80,76 2.160 08.07-71 08.07-75 08.07 D Plums 75,98 3269 597,39 157,68 525,31 11841 58,84 114147 177,63 53,19 2.170 08.08-11 08.08-15 08.08 A Strawberries 110,57 4753 862,87 229,27 766,67 17157 85,64 166095 258,40 77,52 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 238,70 10272 1 876,78 495,38 1 650,34 37201 184,87 358607 558,04 167,11 2.180 08.09-11 ex 08.09 Water melons 20,53 883 161,44 42,61 141,96 3200 15,90 30848 48,00 14,37 2.190 ex 08.09 Melons (other than water melons) : I I I I I II 2.190.1 ex 08.09-19  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 39,30 1691 309,03 81,57 271,75 6125 30,44 59049 91,88 27,51 2.190.2 ex 08.09-19  other 57,11 2457 449,03 118,52 394,85 8900 44,23 85798 135,51 39,98 2.195 ex 08.09-80 ex 08.09 Pomegranates 47,87 2048 374,10 98,75 330,01 7163 37,13 70209 11131 35,35 2.200 08.09-50 ex 08.09 Kiwis 224,84 9675 1 767,76 466,61 1 554,47 35040 174,13 3(37775 525,62 157,41 2.202 ex 08.09-80 ex 08.09 Khakis 217,60 9353 1 697,99 451,17 1 508,67 33763 168,53 326848 508,50 152,54 2.203 ex 08.09-80 ex 08.09 Lychees 350,50 15075 2735,47 727,33 2429,10 54335 271,59 525808 819,36 245,38